Citation Nr: 0429486	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  01-07 679	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for status post lateral 
meniscectomy, quadriceps tendon repair, and total right knee 
arthroplasty, to include the question of the propriety of the 
reduction of the veteran's evaluation from 60 percent to 30 
percent.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1971 to 
September 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which reduced the veteran's disability rating for 
the above-referenced issue from 60 percent to 30 percent.

The Board notes that, in his August 2001 substantive appeal, 
the veteran requested a hearing at the RO before a Veterans 
Law Judge.  In an August 2004 letter, the RO informed the 
veteran that his requested hearing was scheduled for 
September 2004.  A notation on that letter indicates that the 
veteran failed to appear for his hearing.  The Board 
concludes, therefore, that all due process has been met with 
respect to the veteran's hearing request.

The Board has recharacterized the issue on appeal to that 
shown on the first page of this decision, to more accurately 
reflect the appropriate adjudicatory consideration of the 
veteran's claim.


FINDINGS OF FACT

1.  In a December 1983 rating decision, the RO granted 
service connection for status post right knee lateral 
meniscectomy with status post quadriceps tendon rupture with 
repair, and assigned a 10 percent disability rating.  The 
rating was increased to 20 percent by the RO in a September 
1994 decision.

2.  Following a right total knee arthroplasty in April 1997, 
in a May 1997 decision by the RO, the veteran was assigned a 
100 percent rating from April 1997 through May 1998, with a 
30 percent rating scheduled to become effective in June 1998.

3.  In a July 1998 rating decision, the RO increased the 
veteran's disability rating to 60 percent, effective from 
June 1, 1998.

4.  By proposal dated in December 1999 and rating decision 
dated in March 2000, the RO reduced the rating for status 
post lateral meniscectomy, quadriceps tendon repair, and 
total right knee arthroplasty from 60 percent to 30 percent, 
effective from June 1, 2000.

5.  A comparison of the medical evidence pertinent to the 
right knee disability upon which a 60 percent disability 
rating was established, with the medical evidence received in 
connection with the rating reduction clearly reflects 
improvement in the service-connected status post lateral 
meniscectomy, quadriceps tendon repair, and total right knee 
arthroplasty.

6.  The veteran's status post lateral meniscectomy, 
quadriceps tendon repair, and total right knee arthroplasty 
is characterized by no more than intermediate degrees of 
residual weakness, pain, or limitation of motion.


CONCLUSION OF LAW

The disability evaluation for status post lateral 
meniscectomy, quadriceps tendon repair, and total right knee 
arthroplasty was properly reduced from 60 percent to 
30 percent, effective June 1, 2000, and a rating in excess of 
30 percent is not warranted for the period from June 1, 2000.  
38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.344, 
4.2, 4.7, 4.13, 4.71a, Diagnostic Code 5055 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By rating decision dated in July 1998, the veteran's 
schedular disability rating for his service-connected status 
post lateral meniscectomy, right knee with repair of 
quadriceps tendon and total right knee arthroplasty was 
increased from 30 percent to 60 percent.  That increase was 
based upon the results of a VA examination dated in May 1998.

The May 1998 VA examination report shows the veteran reported 
a knee injury in 1972.  He had surgery to reattach the 
quadriceps and a lateral meniscectomy.  He was fine for a 
while and then developed knee pain, which became 
progressively worse.  He had arthroscopic surgery to remove 
internal debris several times.  In April 1997, he had a total 
right knee arthroplasty.  At the time of the examination, his 
knee was very unstable.  He had constant pain, but it was 
less severe than prior to the surgery.  He used a brace on 
the right knee since the surgery, but it still gave way.  It 
swelled after he was on his feet for two or three hours.  
Stiffness in the morning lasted for a couple of hours.  Pain 
was aggravated by weather changes.  He stated that he had 
walked with a limp for twenty years.

On examination, the veteran walked with a limp.  The right 
knee had an 18-centimeter healed nontender scar on the medial 
aspect, from the total knee replacement.  He also had a 25-
centimeter healed nontender scar on the lateral aspect, 
extending from the lower third of his thigh to the area of 
the kneecap from the quadriceps repair and lateral 
meniscectomy.  The veteran had direct tenderness on the 
medial and lateral aspects of his knee.  He had slight 
swelling.  Range of motion was decreased, from 0 to 105 
degrees with pain.  Muscle strength for the right thigh, 
lower leg, and foot was five-over-five.  The veteran had pain 
when testing the thigh area.  Deep tendon reflexes for the 
right knee and ankle were plus one.  He had intact sensation 
to light touch.  On DeLuca examination (evaluating whether 
increased use would cause additional symptoms), the veteran 
was asked to walk the hall several times.  There was no 
fatigability or incoordination noted.  Examination of the 
right knee did not reveal increased pain or change in the 
range of motion or muscle strength of the right lower 
extremity.  X-rays showed a right total knee arthroplasty 
with no radiographic evidence of loosening or infection.  
There was no significant change from a June 1997 X-ray.

In the July 1998 rating decision, the RO increased the 
veteran's disability rating to 60 percent based on this VA 
examination report.  The RO indicated that a 60 percent 
evaluation was assigned whenever there were chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  This rating was warranted based on the 
veteran's subjective statements and objective examination 
findings of limitation of motion, pain, and instability.  
Since there was a likelihood of improvement, the assigned 
evaluation was not considered permanent and was subject to 
future review examination.

In October 1999, the veteran underwent another VA 
examination.  He gave a similar history as the previous VA 
examination.  He now felt that his knee pain was gone.  He 
avoided crawling on his knees, and heavy lifting.  He paced 
himself during the day and had limitation of range of motion 
compatible with prior total knee arthroplasty.  On 
examination, there were two scars, as described in the 
previous VA examination.  Range of motion was 0 to 130-140 
degrees.  He stated he bicycled a lot.  The veteran stated 
that he had definitely achieved full range of motion.  He 
could do repetitive squatting with the right knee at 90 
degrees, kneeling with the left knee.  Gait was within normal 
limits, with symmetrical swing and stance phase and good 
ankle, knee, and hip motion.  An X-ray was compatible with 
prior surgery.  The examiner opined that DeLuca did not apply 
because there was no report of excessive fatigability, 
weakness, pain, or incoordination.

In the December 1999 rating decision, the RO proposed 
reducing the veteran's rating from 60 to 30 percent, 
effective in June 2000.  The RO noted that a minimum 
evaluation of 30 percent is granted following prosthetic 
replacement of the knee joint.  A higher evaluation of 60 
percent was found not warranted because the veteran reported 
that almost all of his knee pain was gone, he had normal 
range of motion, and he indicated that he exercised.  
Therefore, a 60 percent disability rating was not warranted, 
because it required evidence demonstrating chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.

The veteran was notified of the proposed reduction in his 
disability rating in a January 2000 letter.  He was advised 
that he could submit medical or other evidence to show that 
the evaluation should not be reduced, and that any additional 
evidence should be submitted without sixty days of the date 
of the notice.  He was also advised that he could request a 
personal hearing to present evidence or argument on the 
matter.  The veteran never responded to the letter, and, in a 
March 2000 rating decision, the RO reduced the veteran's 
rating to 30 percent, effective June 1, 2000.

In May 2000, the veteran testified before a Hearing Officer 
at the RO.  At that time, the veteran officially submitted 
his notice of disagreement with the March 2000 rating 
decision.  The veteran recalled his injury in 1973, 
remembering a one-week hospital stay.  He had then undergone 
six months of rehabilitation.  He had surgery shortly 
thereafter.  From separation in 1983 until the surgery in 
1997, the veteran lived with severe pain and periods of 
incapacitation when he could not work.  Since then, he had 
therapy on the knee.  He took pain medication, and his knee 
swelled daily.  He had swelling in the right foot.  The 
veteran stated that since his surgery in 1997 he had less 
intense pain in his knee, but the instability remained the 
same.  He also had constant swelling.  He described dull pain 
that was constant.  He stated that he never bicycled because 
of his knee.  He said his knee condition got worse throughout 
the day.  He described some exercising he did.  The veteran 
testified that he wore a knee brace while outside his house.

An October 2000 VA hospitalization report shows the veteran 
fell off some steps and landed on his knees.  He complained 
of right knee pain.  He was able to bear weight, and had no 
popping sounds.  He had swelling that morning, which had 
improved.  The veteran walked with crutches.  On examination, 
his right knee had mild swelling, with no joint effusion, 
deformity, or laxity to valgus or varus deformity.  There was 
a negative anterior drawer sign, full motor strength, and no 
sensory defect.  The assessment was right knee pain and a 
likely strain.

In a December 2001 written statement, the veteran indicated 
that his right knee was still unstable and painful, with 
swelling after prolonged standing and walking.

In October 2002, the veteran again underwent VA examination.  
He recounted his knee injury in service.  He complained of 
pain and swelling after prolonged standing and walking.  The 
pain was daily, exacerbated by lifting anything more than 50 
pounds, walking up and down stairs, bending, squatting, and 
kneeling repeatedly.  He got some relief with rest and lying 
down.  He said he had used a cane on and off since the 1980s, 
and constantly since 1999.  He used a right knee brace since 
his surgery.  On clinical evaluation, the veteran's right 
knee had a negative drawer sign and negative Lachman sign.  
The ligaments were stable in valgus and varus stress.  Range 
of motion was 0 to 115 degrees, with verbal complaint of 
increased pain.  The diagnosis was status post total knee 
arthroplasty with history of quadriceps repair, with limited 
motion, and a well-healed scar.  The X-rays showed a 
tricompartmental total right knee.  The tibial component was 
in slight varus.  The femoral component was anatomically 
aligned.  There was no joint accumulation or soft tissue 
masses.  There was no evidence of loosening or infection.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a July 2003 letter, the RO informed the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed July 2001 statement of 
the case (SOC) and December 2002 and April 2004 supplemental 
statements of the case (SSOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim, and that the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish 
entitlement to a higher disability rating.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the December 2002 SSOC contained the new reasonable doubt and 
duty-to-assist regulations codified at 38 C.F.R. §§ 
3.102, 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Rating for Right Knee

The veteran essentially contends that the reduction in the 
evaluation of his service-connected right knee disability was 
unjust, and that the 60 percent disability evaluation should 
be restored.

In the instant case, the Board notes that the RO has complied 
with the procedural requirements set forth under 38 C.F.R. 
§ 3.105(e).  That is, the RO issued a proposal for the rating 
reduction, provided the veteran with at least 60 days in 
which to submit evidence to show that reduction was not 
warranted, and issued a final rating decision after 
expiration of the 60-day time period.

The Board also notes that the SOC and SSOCs mailed to the 
veteran did not cite or otherwise address the applicable 
provisions of 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. 
§ 3.344(a) and (b) are not applicable in this case, as the 
veteran's service-connected disability evaluation had not 
been in effect for five years or more at the time of the 
reduction.

However, 38 C.F.R. § 3.344(c) is applicable, and that 
regulation provides that only re-examinations showing 
improvement, physical or mental, will warrant a reduction in 
a disability rating.

After a careful review of the evidence of record in this 
case, the Board finds that improvement in the veteran's 
service-connected right knee disability was shown by the 
medical evidence.  Accordingly, the Board finds that the 
disability rating reduction effectuated by the rating 
decision in March 2000 was in accordance with the 
requirements of 38 C.F.R. § 3.344(c), and that the 60 percent 
evaluation for a right knee disability should not be restored 
at this time.

In reviewing this case, the Board must focus on the evidence 
available to the RO at the time the reduction was 
effectuated.  Some care must be taken to ensure that a change 
in an examiner's evaluation reflects an actual change in the 
veteran's condition, and not merely a difference in 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  See 
38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. 
App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).

Disability evaluations are determined by the application of 
VA's schedule of ratings, which is based upon average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).

Ever since a May 1997 rating decision, just after the veteran 
underwent total right knee replacement, the veteran's right 
knee has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5055 (knee replacement (prosthesis)).

Under DC 5055, 30 percent is the minimum rating, a 60 percent 
rating is warranted with chronic residuals consisting of 
severe painful motion or weakness in the affected extremity, 
and a 100 percent rating is warranted for one year following 
implantation of prosthesis.




In the opinion of the Board, a comparison of the medical 
evidence upon which the 60 percent disability rating was 
established in July 1998, to the subsequent medical evidence 
pertinent to the instant issue of rating reduction, clearly 
shows improvement in the veteran's service-connected right 
knee disability to the extent that the rating reduction was 
warranted.

At the time of the veteran's increase in rating to 60 
percent, it was found that his knee was very unstable and he 
had constant pain, even though it was less than prior to 
surgery.  Even though he did strengthening exercises, his 
knee gave way and began to swell after a couple of hours on 
his feet.  Based upon limitation of motion, pain, and 
instability, the veteran's right knee disability was rated 60 
percent disabling at that time.

On the other hand, at the time of the rating reduction (from 
60 to 30 percent) for his right knee disability, findings 
regarding the service-connected disability, as demonstrated 
on the October 1999 VA examination, showed that the veteran 
expressed that his knee pain was gone.  Range of motion was 
greater than that shown on the May 1998 VA examination 
report, and the veteran stated that he believed he had 
achieved full range of motion.  Furthermore, while the 
veteran demonstrated a limp during his May 1998 VA 
examination, the October 1999 VA examiner indicated that the 
veteran's gait was within normal limits, and he had good 
motion.  The October 1999 re-examination report reflected an 
actual change in the veteran's right knee disability.  There 
was significant improvement shown.  Therefore, a reduction in 
the disability rating was warranted.  See 38 C.F.R. 
§ 3.344(c).

As noted above, another VA examination was conducted in 
October 2002, after the reduction had been effectuated.  
While the veteran complained of daily pain that increased 
with lifting, climbing stairs, bending, squatting, or 
kneeling repeatedly, there is no indication that this pain is 
so severe as to warrant a 60 percent disability.  
Furthermore, the veteran testified during his May 2000 
hearing that the pain had decreased after his surgery.  While 
the veteran testified that his knee was unstable, the October 
2002 VA examiner found that the veteran's ligaments were 
stable in valgus and varus stress.  In summary, although in 
his statements and testimony the veteran reports having 
considerable right knee pain and functional impairment, the 
objective medical evidence indicates that the disability is 
productive of symptoms that are much closer to intermediate 
degrees of residual weakness, pain, or limitation of motion 
than to chronic residuals consisting of severely painful 
motion or severe weakness in the affected extremity.  
Therefore, a 30 percent disability rating, but no higher, 
under DC 5055 is warranted.

DC 5055 indicates that, for intermediate degrees of residual 
weakness, pain, or limitation of motion, the veteran is to be 
rated by analogy to 38 C.F.R. § 4.71a, DCs 5256, 5261, or 
5262 (2004).  DC 5256 provides disability ratings for 
ankylosis of the knee.  However, the veteran has never been 
diagnosed with ankylosis of the knee, nor has he ever 
complained of an inability to move his knee.  Therefore, that 
diagnostic code is not for application.

DC 5260 provides disability ratings for limitation of flexion 
of the leg.  The maximum rating under that code is 30 
percent, assignable where flexion is limited to 15 degrees.  
The medical evidence of record fails to show flexion which 
even approaches that degree of limitation.  Thus, DC 5260 is 
inapplicable herein.

DC 5261 provides disability ratings for limitation of 
extension of the leg.  Extension limited to 5 degrees 
warrants a noncompensable (0 percent) rating, limitation to 
10 degrees warrants a 10 percent rating, 15 degrees warrants 
a 20 percent rating, 20 degrees warrants a 30 percent rating, 
30 degrees warrants a 40 percent rating, and 45 degrees 
warrants a 50 percent rating.  All of the medical evidence 
associated with the veteran's claims file shows his extension 
has always been measured at 0 degrees (i.e., perfectly 
straight).  Therefore, his right knee disability would be 
rated noncompensable under DC 5261.

DC 5262 provides disability ratings for impairment (nonunion 
or malunion) of the tibia and fibula.  However, the veteran 
has never been diagnosed with either of these disorders.  
Therefore, DC 5262 is not for application in the instant 
case.

A recent opinion of the VA General Counsel held that separate 
disability ratings may be assigned, under DCs 5260 and 5261, 
where there is compensable limitation of flexion and 
extension of a knee.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  
That precedent is not applicable herein, based upon the 
objective findings reported and discussed above.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2003) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.

In this regard, the veteran certainly has complained of a 
history of right leg pain.  However, even considering the 
effects of pain on use and during flare-ups, and the other 
factors addressed in DeLuca v. Brown, supra, there is no 
objective evidence of more than characteristic pain on motion 
of the right leg, which is due to the veteran's total right 
knee replacement.  See 38 C.F.R. §§ 4.40, 4.45.  The Board 
finds that the effects of pain reasonably shown to be due to 
the veteran's service-connected right knee disability are 
contemplated in the rating assigned since the veteran's knee 
extension would have to be limited to 30 degrees to afford 
him a higher disability rating under DC 5261 than the 30 
percent he already receives.  38 C.F.R. § 4.40, 4.45; DeLuca 
v. Brown, supra.

The Board has considered the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 30 percent and 
for restoration of a 60 percent evaluation for the service-
connected status post lateral meniscectomy, quadriceps tendon 
repair, and total right knee arthroplasty, that doctrine is 
not applicable in the instant appeal.




ORDER

Entitlement to an increased evaluation for status post 
lateral meniscectomy, quadriceps tendon repair, and total 
right knee arthroplasty, to include restoration of a 60 
percent evaluation, is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



